Title: To Benjamin Franklin from the Baronne de Frëý, 18 June 1779
From: Freëý (Frey), —– Parien de
To: Franklin, Benjamin


Monsieur
A paris le 18 juin 1779
Cest Madame de Fréÿ epouse de Mr le baron de fréÿ premier Capitaine de la légion de pulauswki au Service des etats unis de l’amerique, qui a l’honneur de vous ecrire pour vous prier Monsieur de vouloir bien faire parvenir à Son mari la lettre cy jointe.
Je prends Monsieur la liberté de m’adresser à vous parce que de 6 a 7 lettres que jai ecritte à mon mari depuis Son depart aucune ne parois lui etre parvenue, et que la Seulle lettre que jai recue de lui est Celle qui m’est venue par Monsieur Le Marquis de la fayette quoique Suivant Cette meme lettre il me marque m’en avoir ecrit plusieurs aûtres en se plaignant de mon pretendu Silence.
Permettez moi Encore Monsieur de profiter de Cette occasion pour vous Suplier d’accorder à mon mari l’honneur de votre protéction immédiate Si Comme jai tout lieu de le penser le Congreés est Content de ses services, les bontées dont il me marque que Monsieur le Marquis de la fayette l’honnore est un titre pour autoriser cette liberté.
Des raisons tres fôrtes Monsieur m’empechent d’avoir l’honneur d’aller vous faire moi même ma priere et mes excuses, Monsieur de Malésieu veut bien avoir la bonté de vous presenter mon paquet Si vous aviez quelques choses à me faire dire au Sujet de Mon Mary vous pouvez le dire Monsieur en toutte Confiance a Monsieur de Malesieu.

Je Suis avec respect Monsieur Votre tres humble et tres obeissante Servante
Parien DE Frëý
 
Notations in different hands: Madame de freÿ rue des deux porte st. severin. vis a vis l’hotel d’orléans / De Frey Paris 18. juin 1779.
